DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 02/17/2021.  Claims 1, 3- 14 are pending.  Claims 1, 6, and 11 are independent.  Claims 6-11 are withdrawn.  Claims 12-14 have been newly added.
Claim Objections
Claims 1, 5, and 13 is objected to because of the following informalities:  
a) The limitation “embolization filler material having a flexible, annular tubular configuration defining a embolization filler material annulus, the embolization filler material having and an outer surface, with a proximal end and a distal end” in lines 4-6 of claim 1 should be amended to --embolization filler material having a flexible, annular tubular configuration defining an embolization filler material annulus; wherein the embolization filler material has 
b) The limitation “the delivery catheter” in the last two lines of claim 1 should be amended to --a delivery catheter--.
c) The limitation “wherein the cannula comprises an outer surface is smooth” in claim 5 is grammatically incorrect.
d) The limitation “wherein the embolization filler material includes a distal end and a proximal end, wherein the distal end defines a bumper” in claim 13 should be amended to --wherein the distal end of the embolization filler material defines a bumper-.
Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 12 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	a) Claim 1 recites “a detacher” in the preamble and also positively recites the “embolization filler material” as part of the detacher in line 4-6 of the claim.  Based on the disclosure (e.g. drawings and specification), the embolization filler material is not part of the detacher.  It is unclear how the embolization filler material is part of the detacher as recited in claim 1.   Instead, it is the system that comprises both the detacher and the embolization filler material.
	b) Claim 14 recites “wherein the embolization filler material are one or more of oblique, helical, perpendicular, longitudinal or spiral along all or a portion of the embolization filler material.”  It is unclear what it means by “the embolization filler material are one or more of oblique, helical, perpendicular, longitudinal or spiral along all or a portion of the embolization filler material” and how “the embolization filler material” is “one or more of oblique, helical, perpendicular, longitudinal or spiral along all or a portion of the embolization filler material.” 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	a) Claim 1 recites “a detacher” in the preamble and also positively recites the “embolization filler material” by reciting “the detacher comprises embolization filler material having a flexible, annular tubular configuration defining a embolization filler material annulus, the embolization filler material having and an outer surface, with a proximal end and a distal end” as part of the detacher in line 4-6 of the claim.  Based on the disclosure (e.g. drawings and specification), the embolization filler material is not part of the detacher.  Instead, it is the system that comprises both the detacher and the embolization filler material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudnick (US Pat. No.: 5,320,639) in view of Palmer et al. (US Pat. No.: 6,589,265).


    PNG
    media_image1.png
    452
    550
    media_image1.png
    Greyscale

Palmer teaches, in the same field of endeavor, a heat bond (fracturable weld, Col. 52-54)) that bonds the cannula (130, Figs 13 and 14) and embolization filler material (20, Figs. 13 and 14) to each other at the proximal end of the embolization filler material.
.
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudnick (US Pat. No.: 5,320,639) in view of Palmer et al. (US Pat. No.: 6,589,265) as applied to claim 1 above, and further in view of Urbanski (US Pat. No.: 6,183,496).
Regarding claims 3 and 12, Rudnick in view of Palmer discloses substantially all the limitations of the claim but fails to disclose that the embolization filler material defines one or more slits on the outer surface.
Urbanski teaches, in the same field of endeavor, (closure device/filler material), a filler material (11, Figs. 1A and 1E; the filler material 11 is fully capable to serve as an embolization material) defining one or more slits (30, Figs. 1A and 1E) on the outer surface.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the filler material of Rudnick in view of Palmer to include one or more slits on the outer surface as taught by Urbanski in order to allow the filler material/plug to be capable of buckling and radially expand when deployed (Urbanski,  Abstract and Col. 4, lines 31-35).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudnick (US Pat. No.: 5,320,639) in view of Palmer et al. (US Pat. No.: 6,589,265) as applied to claim 1 above, and further in view of Ginn (US Pub. No.: 2002/0077658).
Regarding claim 4, Rudnick in view of Palmer discloses substantially all the limitations of the claim but fails to disclose that the cannula comprises an outer surface that is textured. 
Ginn teaches, in the same field of endeavor (detacher or system for deploying a filler material), a cannula (16, Figs. 1A-4C) comprising an outer surface that is textured (the outer surface is textured with a groove, Figs 2A and 2B).
At the time of the invention, it would have been obvious to modify the cannula of Rudnick in view of Palmer to include an outer surface that is textured with a groove as taught by Ginn in order to provide a bleed back lumen (Ginn, Paras. [0015] and [0016]).
Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. 
In response to the argument(s) on page 5 of the remarks, objection to claim 5 has been maintained because it was not amended.
In response to the argument(s) on pages 6-7 of the remarks, Rudnick clearly a buttress tube (22, Figs. 1-9) positioned and slidable over the cannula and abutted against the surface of the embolization material (Col. 4, lines 1-46 and Figs. 1-9.  As show in Figs. 6-8, the buttress tube 22 is fully capable to slide over the cannula 12 because the buttress tube 22 and the cannula 12 are moveble relative to each over); and a locking knob (the cylindrical part of 24 as shown in the figure below serves as the 
Regarding claim 4, Rudnick in view of Palmer discloses substantially all the limitations of the claim but fails to disclose that the cannula comprises an outer surface that is textured 
Ginn teaches, in the same field of endeavor (detacher or system for deploying a filler material), a cannula (16, Figs. 1A-4C) comprising an outer surface that is textured (the outer surface is textured with a groove, Figs 2A and 2B).
Before the effective filing date of the claimed invention, it would have been obvious to modify the cannula of Rudnick in view of Palmer to include an outer surface that is textured with a groove as taught by Ginn in order to provide a bleed back lumen (Ginn, Paras. [0015] and [0016]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JING RUI OU/           Primary Examiner, Art Unit 3771